Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is the First Office Action on the Merits of US16/294,733 filed on 03/06/2019 which is a CON of 15/474,312 filed on 03/30/2017 (now US Patent 10,227,382) which is a CON of 14/852,240 filed on 09/11/2015 (now US Patent 9,675,672) which is a CON of 13/980,305 filed on 07/17/2013 (now US Patent 9,133,244) which is a CON of 13/868,725 filed on 04/23/2013 (now US Patent 9,133,243) which is a CON of 13/589,017 filed on 08/17/2012 (now US Patent 8,455,449) which is a CON of PCT/US2012/021566 filed on 01/17/2012.  US 13/980,305 is a 371 of PCT/US2012/021566 filed on 01/17/2012 which claims priority benefit to US Provisionals 61/527,049 filed on 08/24/2011 and 61/433,890 filed on 01/18/2011.
Information Disclosure Statement
The IDS statements filed on 03/01/2022, 10/26/2021, 09/28/2021, 01/19/2021, 12/20/2019, 09/23/2019, 05/24/2019, and 03/06/2019 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 1-9, and 16-19) in the reply filed on 09/20/2021 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/20/2021.
Claims 1-19 are pending.
Claims 10-15 are withdrawn.
Claims 1-9, and 16-19 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-8, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of the base claims 1, 5, and 16 recites the limitation  
“D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q (SEQ ID NO: 2), wherein X denotes any amino acid".  However, this phrase is unclear because SEQ ID NO: 2 is not actually the sequence of D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q wherein X denotes any amino acid.  SEQ ID NO: 2 has the sequence of Xaa Phe Leu Xaa Xaa Xaa Xaa Xaa Xaa Xaa Gln.    Note that the Miscellaneous Features shown with SEQ ID NO: 2 in the Sequence Listing are not actually part of the SEQ ID NO: 2 sequence.  Therefore, putting the term “SEQ ID NO: 2” in parenthesis renders the claim indefinite because it is unclear whether Xaa Phe Leu Xaa Xaa Xaa Xaa Xaa Xaa Xaa Gln meets the claim limitation or whether the claim is limited by the alternatives shown in the structure of D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q.  It would be remedial to recite the SEQ ID NO: 2 as a positive limitation and then include the proviso of what each X denotes.  Alternatively, the alternative sequences disclosed by these provisos may be added to the Sequence Listing each with its own SEQ ID NO provided that no new matter is added.  For purpose of examination, the claim has been construed as the sequence of SEQ ID NO: 2 with the provisos shown in D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q.
Dependent claims 2-3, 6-8, and 17-18 are indefinite as they depend from claims 1, 5, and 16 and are not remedial.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 5-9, and 16-18 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 is directed to a nucleotide sequence encoding a composite peptide comprising  an amino acid sequence D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q (SEQ ID NO: 2), wherein X denotes any amino acid with the functional property requirement of inhibiting the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21. 
Regarding claims 5-9, the claims are drawn to a pharmaceutical composition comprising: a nucleotide sequence encoding a peptide conjugate, or a derivative thereof; and a pharmaceutically acceptable carrier, diluent, excipient or combination thereof; wherein the peptide conjugate or the derivative thereof modulates the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21; wherein the peptide conjugate or the derivative thereof comprises an amino acid sequence D/E-F-L-E/Q/N-S/R-X-I/K-X-L/I-X-Q (SEQ ID NO: 2), wherein X denotes any amino acid.  Regarding claim 9 which depends upon claim 5, although the claim recites that the peptide conjugate comprises the amino acid sequence I-K-E-F-L-Q-R-F-I-H-I-V-Q-S-I-I-N-T-S (SEQ ID NO: 1) (BNZ- γ), it is noted that this claim reads on the alternative of “a derivative thereof” of SEQ ID NO: 1 and thus does not actually require SEQ ID NO: 1.  
Regarding claims 16-18, the claims are drawn to a genetic construct comprising: a nucleotide sequence encoding a composite peptide; and at least one regulatory element, wherein the at least one regulatory element is configured to regulate an expression of the composite peptide, wherein the composite peptide, when expressed, can modulate the activity of two or more γc-cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21; wherein the composite peptide comprises an amino acid sequence D/E-F-L- E/Q/N-S/R-X-I/K-X-L/I-X-Q (SEQ ID NO: 2), wherein X denotes any amino acid.
Thus, claims 2, 5-9, and 16-18 are drawn to a genus of nucleotide sequences that encode functional peptides.  However, neither the state of the art at the time of the presently claimed invention nor the instant specification provide sufficient disclosure so that a skilled artisan would be able to envision whether a given species of peptide (and thus nucleotide sequence encoding such peptide) would possess the required functional properties of inhibiting the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21 (regarding claim 2) or modulating the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21 (regarding claims 5-9 and 16-18). 
The specification describes a 19 amino acid peptide, termed BNZ-y (SEQ ID NO: 1) which suppresses activity of several γc -cytokines, including IL-2, IL-9, IL-15. The specification teaches that this peptide was based on the identification of the conserved γc -box motif in cytokines which bind to the γc -receptor subunit, and this BNZ-y peptide is an artificial composite peptide combining the amino acid sequence of human IL-2 and IL-15 γc -box (paragraph 0055). The specification also describes the species of peptide of SEQ ID NO: 3, which was prepared based on the core sequence of SEQ ID NO: 2 by substituting the defined amino acids of the core sequence with amino acids having identical physico-chemical properties (paragraph 0126).  The sequence of SEQ ID NO: 3 is a species of instant SEQ ID NO: 2.  The specification asserts that the peptide of SEQ ID NO: 3 can enhance or inhibit the activity of one or more γc -cytokines (paragraph 0062), but does not appear to present any data that supports this assertion.
Although the specification has described a peptide (SEQ ID NO: 1) that inhibits activity of various γc -cytokines, there is no description for any such inhibitory activity for the peptide of SEQ ID NO: 3, for example, or for the broader sequence of instant SEQ ID NO: 2. A comparison of the two sequences suggests that SEQ ID NOs 1 and 3 only share approximately 50% sequence identity. Therefore, while the peptide of SEQ ID NO: 3 may have been designed based on the core sequence of SEQ ID NO: 2, there would not be any expectation that it too would likewise inhibit any γc -cytokines in the same manner as SEQ ID NO: 1, given that the two sequences are only approximately 50% identical. The specification does not appear to describe which of the residues of core sequence SEQ ID NO: 2 are required for a peptide which inhibits one or more γc - cytokines, and thus one of ordinary skill would not conceive of which structure or elements of SEQ ID NO: 3 or other derivatives of SEQ ID NO: 1 would be required for inhibition of γc -cytokines, or whether or not the entire peptide of SEQ ID NO: 3 is capable of inhibiting one or more γc -cytokines.

It is not clear that the specification has adequately described the peptide of SEQ ID NO: 2 insofar as it may or may not be capable of inhibiting the activity of one or more γc -cytokines. Further, especially regarding claims 5-9, the term "derivative" is a broad term, and the claims read broadly on any peptide that could be considered to be “a derivative” of SEQ ID NO: 1. The specification does not appear to have described or otherwise identified which amino acids of SEQ ID NO: 2  or derivatives of SEQ :ID NO: 1 could be altered to create a derivative still capable of inhibiting or modulating γc-cytokines.
Therefore, the specification lacks adequate written description of peptides (including that of SEQ ID NO: 2) and derivatives thereof that are capable of inhibiting the activity of one or more γc -cytokines. The description of the BNZ-y peptide (BNZ-y) is noted, but this peptide by itself is not sufficient to described the genus of peptides based on SEQ ID NO: 2 which are capable of inhibiting the activity of one or more γc -cytokines.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In this case, the only factor present in the claims is a requirement that the claimed conjugate comprise the sequence of SEQ ID NO: 2, or any derivative of SEQ ID NO: 1 There is no identification of any particular portion of this peptide that is sufficient and must be conserved in order to maintain function. Accordingly, in the absence of sufficient distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.
The instant specification does not describe what would have been the identifying characteristics, such as specific features and functional attributes, of the different nucleic acids encompassed by the broadly claimed genus. The applicant has not provided any information besides the characterization of the genus as having γc cytokines modulatory activity. This limited characterization, however, does not indicate that the applicant had possession of the claimed genus. The applicant is relying upon biological activity and the disclosure of one nucleic acid to support an entire genus.  The unpredictability of whether a given peptide species can inhibit or modulate two or more γc cytokines from among IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21 is shown in the references of Nelson et al in US 2007/0048266 and Nelson et al in US 2004/0009150.  These Nelson et al references disclose a protein comprising the instant amino acid SEQ ID NO: 2 (reference SEQ ID NO: 4), the amino acid sequence comprising an interleukin 21 (IL-21) protein gamma-c-box D-helix region, but these references do not teach or suggest a nucleotide sequence encoding a composite peptide that comprises amino acid sequences of at least two interleukin (IL) protein gamma-c-box D-helix regions (regarding instant claim 1).  Further, regarding instant claims 5 and 16, the Nelson et al references do not teach or fairly suggest a nucleotide sequence encoding an amino acid sequence of reference SEQ ID NO: 4 which is a peptide conjugate or the derivative thereof that modulates the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21.  Further, it is well known that minor structural differences among even structurally related compounds can result in substantially different biology. For example, Seffernick et al. (J. Bacteriol., 2001, 183: 2405-2410) teach that proteins that are 98% identical could have distinct activities (see Abstract). Witkowski et al. (Biochemistry, 1999, 38: 11643-11650) teach that a change of a single amino acid can result in a different function (see Abstract).  One of skill in the art would know that a change of even one amino acid residue in the claimed sequence could render an inactive polypeptide or a polypeptide with a different activity. For these reasons, one of skill in the art would not recognize applicant to be in possession of the entire genus as broadly claimed.
Especially regarding the limitation of a “pharmaceutical”, the specification suggests that the species peptide of SEQ ID NO: 3 can be used to inhibit γc cytokines, including IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21, and thus can be used to treat γc cytokine-mediated diseases, such as systemic lupus erythematosus, Wegener's granulomatosis, Celiac disease, Hashimoto's (or autoimmune) thyroiditis, collagen diseases including rheumatoid arthritis, inflammatory bowel disease, diabetes mellitus, autoimmune diseases of the skin such as psoriasis, degenerative neuronal diseases such as multiple sclerosis, uveitis or inflammation of the eye and sympathetic ophthalmia, graft- vs-host disease, and myasthenia gravis.  However, the specification does not provide evidence that the species of peptide of SEQ ID NO: 3 is capable of inhibiting the activity of any γc cytokine. Thus, it is not clear if a composition comprising this species peptide, or any derivative of SEQ ID NO: 1, is useful for treatment of any γc cytokine-mediated condition. 
In view of this conclusion, the claims are directed to a pharmaceutical which has not been adequately described.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims  1-9, and 11 of U.S. Patent No. 9,133,243. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims renders obvious the present claims.  For example, patented claim 11 recites a method comprising a polynucleotide encoding the peptide conjugate of patented claim 1.  Patented claims 1-9 recite a peptide conjugate comprising the instant SEQ ID NO: 1, the peptide conjugate having sequence of at least two IL protein gamma-c-box D-helix regions, the IL proteins selected from among the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21.  In view of the high skill in the art before the time of the presently claimed invention, it is considered that one of ordinary skill in the art would have been motivated to combine the elements of the patented claims to arrive at the presently claimed invention for the rationale of making the preferred embodiment of the conjugate peptide to modulate gamma-c-type interleukins as these were well known as being involved in human diseases including cancer.  Thus it would have been prima facie obvious to combine the preferred embodiments recited in the reference dependent claims, such as using SEQ ID NO: 1.

Claims 1-3, 5-9, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33, 35-37, 39-41, and 44-56 of copending Application No. 15/767,133 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of co-pending claims renders obvious the instant claims.  Further, instant claim 1 is anticipated by co-pending claim 41.  Copending claim 41 recites all that is in instant claim 1 except claim 41 recites SEQ ID NO: 3.   SEQ ID NO: 3 of co-pending claim 41 is a species of instant SEQ ID NO: 2 and thus anticipates instant claim 1.  For example, the amino acid sequence of SEQ ID NO: 3 is Pro Lys Glu Phe Leu Glu Arg Phe Val His Leu Val Gln Met Phe Ile His Gln Ser Leu Ser.
Regarding instant claim 2, copending claim 33 explicitly recites the peptide inhibits IL-1 and IL-21.
Further, regarding instant claim 3, copending dependent claims 35 recites that the nucleotide sequence is dsDNA, ssDNA, dsRNA, or ssRNA.  
Regarding instant claims 5-9, drawn to a pharmaceutical, the copending claims 37, 39-41 recite a pharmaceutical using SEQ ID NO: 3. (SEQ ID NO: 3 is a species of SEQ ID NO: 2.  Further, regarding instant claim 9, although the claim recites that the peptide conjugate comprises the amino acid sequence I-K-E-F-L-Q-R-F-I-H-I-V-Q-S-I-I-N-T-S (SEQ ID NO: 1) (BNZ- γ), it is noted that this claim reads on the alternative of “a derivative thereof” of SEQ ID NO: 1 and thus does not actually require SEQ ID NO: 1 and thus the copending SEQ ID NO: 3 reads on a derivative of SEQ ID NO: 1 and thus renders obvious instant claim 9.
Further, copending claims 48-51 are essentially the same as instant claims 16-18 except that copending claims recite SEQ ID NO: 3 which is a species of instant SEQ ID NO: 2.
In view of the high skill in the art before the time of the presently claimed invention, it is considered that one of ordinary skill would have been motivated to combine the elements of the copending claims to arrive at the presently claimed invention because these elements are preferred embodiments and one would have chosen these preferred embodiments for the rationale of making a pharmaceutical peptide for treating conditions listed in copending claim 44.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
          
    Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
  
Conclusion
No claims allowed.
Relevant prior art is by Nelson et al in US 2007/0048266 and Nelson et al in US 2004/0009150.  These Nelson et al references disclose a protein comprising the instant amino acid SEQ ID NO: 2 (reference SEQ ID NO: 4), the amino acid sequence comprising an interleukin 21 (IL-21) protein gamma-c-box D-helix region, but these references do not teach or suggest a nucleotide sequence encoding a composite peptide that comprises amino acid sequences of at least two interleukin (IL) protein gamma-c-box D-helix regions (regarding instant claim 1).  Further, regarding instant claims 5 and 16, the Nelson et al references do not teach or fairly suggest a nucleotide sequence encoding an amino acid sequence of reference SEQ ID NO: 4 which is a peptide conjugate or the derivative thereof that modulates the activity of two or more γc -cytokines selected from the group consisting of IL-2, IL-4, IL-7, IL-9, IL-15, and IL-21.  Although being applied in this office action, these references may be applied in a future office action if appropriate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658